Exhibit 10.2

Execution Version

JOINDER AGREEMENT

This Joinder Agreement (this “Agreement”) is made and entered into this 29th day
of October, 2013, by and among ATP Oil & Gas Corporation, a Texas corporation
(“Seller”), Credit Suisse AG, exclusively in its capacity as administrative
agent and collateral agent for the Lenders under the DIP Credit Agreement (the
“Administrative Agent”), and Bennu Oil & Gas, LLC, a Delaware limited liability
company (“Buyer”).

WHEREAS, Seller and the Administrative Agent have entered into the Asset
Purchase Agreement dated as of June 20, 2013 (the “Asset Purchase Agreement”);

WHEREAS, the Asset Purchase Agreement contemplates that the Administrative
Agent, at the direction of the Required Lenders and on behalf of the Lenders,
will designate a Person to be “Buyer” to receive the Assets and assume the
Assumed Obligations pursuant to the Asset Purchase Agreement;

WHEREAS, the Administrative Agent, at the direction of the Required Lenders and
on behalf of the Lenders, has designated Buyer to be “Buyer” to receive the
Assets and assume the Assumed Obligations from Seller pursuant to the Asset
Purchase Agreement;

WHEREAS, Buyer and Seller each desire for Buyer to become a party to the Asset
Purchase Agreement;

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein and in the Asset Purchase Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each party hereto, the parties hereto agree as follows:

Section 1.01 Defined Terms. Capitalized terms used and not defined herein shall
have the meaning assigned to such terms in the Asset Purchase Agreement.

Section 1.02 Joinder. In accordance with the terms of the Asset Purchase
Agreement, Buyer irrevocably agrees to become a party to the Asset Purchase
Agreement as “Buyer” therein and be bound by and comply with the terms and
conditions of the Asset Purchase Agreement applicable to it, in each case with
the same force and effect as if it had originally been a party thereto,
effective as of the date hereof. Each of the parties hereto acknowledges and
agrees that the date hereof shall be deemed to be the “Joinder Date” for
purposes of the Asset Purchase Agreement. As of the date hereof, Buyer shall be
deemed to have made all of the representations and warranties of “Buyer” set
forth in Section 4.02 of the Asset Purchase Agreement and become entitled to,
subject to and have assumed all of the rights, agreements and obligations of
“Buyer” set forth in the Asset Purchase Agreement. The Administrative Agent
hereby assigns any and all of its rights to receive the Assets pursuant to the
Asset Purchase Agreement to Buyer and Buyer hereby accepts such assignment.



--------------------------------------------------------------------------------

Section 1.03 Notices. For purposes of Section 12.09 of the Asset Purchase
Agreement, Buyer’s address shall be the following:

 

Buyer:

  

Bennu Oil & Gas, LLC

c/o Ronald J. Silverman, Esq.

Bingham McCutchen, LLP

399 Park Avenue

New York, New York 10022-4689

Telephone: 212.705.7000

Facsimile: 212.752.5378

 

with a copy to:

 

Steven C. Browne, Esq.

Bingham McCutchen, LLP

One Federal Street

32nd Floor

Boston, MA 02110

Telephone: 617.951.8124

Facsimile: 617.345.5069

Section 1.04 Full Force of Asset Purchase Agreement. Except as expressly
supplemented hereby, the Asset Purchase Agreement shall remain in full force and
effect in accordance with its terms.

Section 1.05 Governing Law. THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE
PARTIES HERETO SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT
MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION,
AND THE APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE.

Section 1.06 Exclusive Jurisdiction. ALL ACTIONS AND PROCEEDINGS WITH RESPECT
TO, ARISING DIRECTLY OR INDIRECTLY IN CONNECTION WITH, OUT OF, RELATED TO, OR
FROM THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE EXCLUSIVELY
LITIGATED, HEARD AND DETERMINED IN THE BANKRUPTCY COURT, AND THE PARTIES HERETO
HEREBY UNCONDITIONALLY AND IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION AND
AUTHORITY OF THE BANKRUPTCY COURT TO HEAR AND DETERMINE ANY SUCH ACTION OR
PROCEEDING; PROVIDED, HOWEVER, THAT IF THE BANKRUPTCY CASE IS

 

2



--------------------------------------------------------------------------------

CLOSED, THE PARTIES HERETO HEREBY UNCONDITIONALLY AND IRREVOCABLY SUBMIT TO THE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK. EACH PARTY HERETO WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

Section 1.07 Counterparts. This Agreement may be executed in any number of
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all such counterparts shall constitute but one instrument. Any
signature hereto delivered by a party hereto by facsimile or electronic
transmission shall be deemed an original signature hereto.

Section 1.08 Amendment and Waiver. This Agreement may be amended, supplemented,
modified, superseded or canceled and any of the terms, covenants,
representations, warranties or conditions hereof may be waived only by an
instrument in writing signed by an authorized officer of each of the parties
hereto or, in the case of a waiver, by or on behalf of the party waiving
compliance. No waiver of any of the provisions of this Agreement or rights
hereunder shall be deemed or shall constitute a waiver of any other provisions
hereof or right hereunder (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.

[The remainder of this page is left intentionally blank.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller, the Administrative Agent and Buyer have executed
this Agreement as of the date first written above.

 

SELLER: ATP OIL & GAS CORPORATION By:  

/s/ Albert L. Reese Jr.

 

Albert L. Reese Jr.

Chief Financial Officer

SIGNATURE PAGE TO JOINDER AGREEMENT



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, exclusively
in its capacity as Administrative Agent for the Lenders By:  

/s/ Megan Kane

 

Megan Kane

Authorized Signatory

By:  

/s/ Didier Siffer

 

Didier Siffer

Authorized Signatory

SIGNATURE PAGE TO JOINDER AGREEMENT



--------------------------------------------------------------------------------

BUYER: BENNU OIL & GAS, LLC By:  

/s/ J.P. Hanson

Name:   J.P. Hanson Title:   Authorized Signatory

SIGNATURE PAGE TO JOINDER AGREEMENT